                                 Case 6:17-bk-05450-LVV                            Doc 25-1                 Filed 05/21/19           Page 1 of 1

DUE DATE           17-5450 B          REYNOLDS                                                                CLAIM 350       CLAIM 003
    15TH           9/15/2017                                           10.0%                                MONITORING     WELLS FARGO                    PNC
                  Unsecured           Debtor Pmt                      Tee Fee              ATTY                    FEE       HONDA CRV            PAPAYA LANE
             60             60
 9/15/2017    1       $0.00              $225.00                      $22.50               $3.13                                   $199.37              DO NOT
10/15/2017    2       $0.00              $225.00                      $22.50               $3.13                                   $199.37           INTEND TO
11/15/2017    3       $0.00              $225.00                      $22.50               $3.13                                   $199.37                 PAY
12/15/2017    4       $0.00 4    at      $225.00   MONTH 6            $22.50     4 at      $3.13                                   $199.37
 1/15/2018    5       $0.00 1    at      $300.00   INCLUDES $122.57   $30.00     1 at     $70.63     5 at                          $199.37
 2/15/2018    6     $110.31 1    at      $422.57   ESCROW REFUND      $42.26              $45.63                 $25.00            $199.37
 3/15/2018    7       $0.00              $300.00                      $30.00              $45.63                 $25.00            $199.37
 4/15/2018    8       $0.00              $300.00                      $30.00              $45.63                 $25.00            $199.37
 5/15/2018    9       $0.00              $300.00                      $30.00              $45.63                 $25.00            $199.37
 6/15/2018   10       $0.00              $300.00                      $30.00              $45.63                 $25.00            $199.37        WELLS FARGO
 7/15/2018   11       $0.00              $300.00                      $30.00              $45.63                 $25.00            $199.37          PAPAYA LN
 8/15/2018   12       $0.00              $300.00                      $30.00              $45.63                 $25.00            $199.37              DO NOT
 9/15/2018   13       $0.00 7    at      $300.00                      $30.00     8 at     $45.63                 $25.00 13 at      $199.37           INTEND TO
10/15/2018   14       $0.00               $75.00                       $7.50              $42.50                 $25.00                                    PAY
11/15/2018   15       $0.00               $75.00                       $7.50              $42.50                 $25.00
12/15/2018   16       $0.00               $75.00                       $7.50              $42.50                 $25.00                                CLAIM 5
 1/15/2019   17       $0.00               $75.00                       $7.50              $42.50                 $25.00
                                                                                                                                COLLATERAL
 2/15/2019   18       $0.00               $75.00                       $7.50              $42.50                 $25.00         FOR CLAIM 3 HAS
 3/15/2019   19       $0.00               $75.00                       $7.50              $42.50                 $25.00         BEEN SURR.
 4/15/2019   20       $0.00               $75.00                       $7.50              $42.50                 $25.00         TRUSTEE
 5/15/2019   21       $0.00 8    at       $75.00                       $7.50              $42.50                 $25.00         HAS DISB THRU
 6/15/2019   22      $58.50              $140.00                      $14.00              $42.50                 $25.00         MONTH 13.
 7/15/2019   23      $58.50              $140.00                      $14.00              $42.50                 $25.00
 8/15/2019   24      $58.50              $140.00                      $14.00              $42.50                 $25.00
 9/15/2019   25      $58.50              $140.00                      $14.00              $42.50                 $25.00
10/15/2019   26      $58.50              $140.00                      $14.00              $42.50                 $25.00
11/15/2019   27      $58.50              $140.00                      $14.00              $42.50                 $25.00
12/15/2019   28      $58.50              $140.00                      $14.00              $42.50                 $25.00
 1/15/2020   29      $58.50              $140.00                      $14.00              $42.50                 $25.00
 2/15/2020   30      $58.50              $140.00                      $14.00              $42.50                 $25.00
 3/15/2020   31      $58.50              $140.00                      $14.00              $42.50                 $25.00
 4/15/2020   32      $58.50              $140.00                      $14.00              $42.50                 $25.00
 5/15/2020   33      $58.50              $140.00                      $14.00              $42.50                 $25.00
 6/15/2020   34      $58.50              $140.00                      $14.00              $42.50                 $25.00
 7/15/2020   35      $58.50              $140.00                      $14.00              $42.50                 $25.00
 8/15/2020   36      $58.50              $140.00                      $14.00              $42.50                 $25.00
 9/15/2020   37      $58.50              $140.00                      $14.00    24 at     $42.50                 $25.00
10/15/2020   38      $69.19              $140.00                      $14.00     1 at     $31.81                 $25.00
11/15/2020   39     $101.00              $140.00                      $14.00                                     $25.00
12/15/2020   40     $101.00              $140.00                      $14.00                                     $25.00
 1/15/2021   41     $101.00              $140.00                      $14.00                                     $25.00
 2/15/2021   42     $101.00              $140.00                      $14.00                                     $25.00
 3/15/2021   43     $101.00              $140.00                      $14.00                                     $25.00
 4/15/2021   44     $101.00              $140.00                      $14.00                                     $25.00
 5/15/2021   45     $101.00              $140.00                      $14.00                                     $25.00
 6/15/2021   46     $101.00              $140.00                      $14.00                                     $25.00
 7/15/2021   47     $101.00              $140.00                      $14.00                                     $25.00
 8/15/2021   48     $101.00              $140.00                      $14.00                                     $25.00
 9/15/2021   49     $101.00              $140.00                      $14.00                                     $25.00
10/15/2021   50     $101.00              $140.00                      $14.00                                     $25.00
11/15/2021   51     $101.00              $140.00                      $14.00                                     $25.00
12/15/2021   52     $101.00              $140.00                      $14.00                                     $25.00
 1/15/2022   53     $101.00              $140.00                      $14.00                                     $25.00
 2/15/2022   54     $101.00              $140.00                      $14.00                                     $25.00
 3/15/2022   55     $101.00              $140.00                      $14.00                                     $25.00
 4/15/2022   56     $101.00              $140.00                      $14.00                                     $25.00
 5/15/2022   57     $101.00              $140.00                      $14.00                                     $25.00
 6/15/2022   58     $101.00              $140.00                      $14.00                                     $25.00
 7/15/2022   59     $101.00              $140.00                      $14.00                                     $25.00
 8/15/2022   60     $101.00 39   at      $140.00                      $14.00                        55 at        $25.00 47 at

                  $3,337.50            $9,782.57                      $978.26           $1,500.00              $1,375.00          $2,591.81
                  $82,942.86                                                               ATTY               CLAIM 350         CLAIM 003
                         4%                                                             $1,500.00              $1,375.00           2591.81
         NET VALUE 876.48                                                                                                            SURR
  2017 IRS - APPR TO KEEP
